Case: 08-10429     Document: 00511267556          Page: 1    Date Filed: 10/19/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 19, 2010
                                     No. 08-10429
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff–Appellee

v.

JOHNNY LEE REED,

                                                   Defendant–Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 7:97-CR-18-1


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
        Johnny Lee Reed, federal prisoner #31011-077, appeals the district court’s
denial of his 18 U.S.C. § 3582(c)(2) motion to reduce his sentence following the
recent amendments to the Sentencing Guidelines for crack cocaine offenses.
Reed argues that the district court’s denial of his motion was an abuse of
discretion because he has a positive prison record, he is no longer a threat to the
community, and by relying on factors, such as the seriousness of his offense and



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-10429    Document: 00511267556 Page: 2       Date Filed: 10/19/2010
                                 No. 08-10429

his criminal history, that were already accounted for in the original sentencing
calculations.
      Section 3582(c)(2) permits the discretionary reduction of a defendant’s
sentence where the sentencing range is later lowered by the Sentencing
Commission. See 18 U.S.C. § 3582(c)(2). In such cases, the district court may
reduce the sentence after considering the applicable 18 U.S.C. § 3553(a) factors
and the applicable guidelines policy statements. Id. A district court’s decision
whether to reduce a sentence is reviewed for an abuse of discretion, and its
interpretation of the Guidelines is reviewed de novo. United States v. Evans, 587
F.3d 667, 672 (5th Cir. 2009), cert. denied, 130 S. Ct. 3462 (2010). If the record
shows that the district court gave due consideration to the motion as a whole and
implicitly considered the § 3553(a) factors, there is no abuse of discretion. See
United States v. Whitebird, 55 F.3d 1007, 1010 (5th Cir. 1995).
      The district court considered Reed’s § 3582(c)(2) motion, his attachments,
and the Government’s response.       It also stated that it had considered the
§ 3553(a) factors and concluded that it would not reduce Reed’s sentence in light
of the serious nature of his offense and his criminal history. See § 3553(a)(1),
(2)(A)-(C). Because the record reflects consideration of Reed’s motion and the
§ 3553(a) factors, the district court did not abuse its discretion by denying the
motion. See Whitebird, 55 F.3d at 1010.
      The judgment of the district court is AFFIRMED.




                                        2